Mr. JUSTICE DOWNING, dissenting: I must respectfully dissent. In my opinion, for the reasons detailed below, the revolver should not have been admitted in evidence as impeachment of the defendant’s testimony. The vice of this action is apparent to me when the trial court, in finding the defendant guilty, clearly included the confiscation of the revolver as one of the elements upon which the finding was based. I. Initially it is important to review the record, as I read it, to determine the extent of defendant’s testimony with respect to knowing or recognizing any of the men involved in the events of April 9,1973. This is significant in order to determine whether there was any impeachment of defendant’s testimony. Defendant in her direct examination testified that two gentlemen approached her; that shortly a gun was pointed to her head; and that she could not tell who was holding the gun as “evidentally [sic] between the time I left that gate and got to that door they had stockings on their faces.” She further testified that inside the apartment she tried to scratch someone and she did not know whether it was a man or woman; that inside there were eight to ten men wearing masks; and that later when she was in the back seat of the car the man in the back had a gun, wore a mask, and seemed to be the same person who had been in the bedroom with her in the house. Defendant further testified that as to the robbery, she did not aid any person in any way or plan the robbery with anybody else. On cross-examination the only testimony involving recognition or knowledge of any of the eight to ten persons is the following colloquy: “Q Now, Miss Williamson, you said when these two assailants first approached you, they didn’t have those stockings on at that time? A No. Q They subsequently put on those stocking masks? A Yes. Q You didn’t reconize [sic] any of those individuals at that time, did you? A No.” It is obvious that defendant, in response to the questions, testified that she did not recognize the two assailants that first approached her. I do not think defendant’s testimony supports the interpretation of that testimony as stated by the trial court when the revolver was admitted or by my colleagues in footnote 1, page 4 of the opinion. I am unable to stretch that testimony into suggesting that it is implicit that she denied knowing or recognizing any of the eight to ten masked robbers, or that she did not know the persons involved in the robbery. This is especially true when that is the link used to affirm the trial court. It is necessary to read the above described testimony in such a way in order to arrive at the “inferences” and “implications” required to find support for admitting the revolver. As mentioned earlier, the revolver was admitted into evidence as impeachment of the defendant’s testimony. No authority has been cited either in the majority opinion, or in the State’s brief, which supports impeachment of an “inference” or “implication.” Nor have I been able to find any such authority. Nor is it a theory that I can adopt. Defendant clearly acknowledged knowing Reese and Johnson. But she was not asked if Reese or Johnson were present on April 9, 1973 at the time and place of the robbery. Nor is there any testimony in the record that in any manner places Reese or Johnson either at the scene of the robbery or with the defendant at the time and place of the robbery. Likewise, the mere fact that defendant knew Reese or Johnson was in no way inconsistent or contradictory of any of her testimony. Thus I do not think the record supports the trial court in admitting the revolver to impeach the credibility of the defendant. II. In arriving at their conclusion, the majority state “[t]he inferred connection of those two men is based on the doctrine of recent unexplained possession of a proceed of the robbery.” People v. Haywood (1st Dist. 1968), 97 Ill. App. 2d 338, 240 N.E.2d 226, involving a nine- or ten-day time lapse between the robbery and the possession, along with People v. Leving (1939), 371 Ill. 448, 451, 21 N.E.2d 391, involving an instruction as to the doctrine of recent unexplained possession, are cited as authority for the majority position. Hanson is not comparable to the instant situation in that checks taken in a burglary were offered by Hanson to the proprietor of a tavern and later the same day Hanson was arrested after attempting to cash another check. When arrested Hanson had a stolen check stub in his wallet. There the proceeds of the robbery were directly tied to Hanson. But here the revolver was never directly tied to the defendant. Also, in Hanson, this court said whether the nine or ten days which intervened between the burglary and arrest, constituted recent possession was a question of fact for the trial judge, and ten days may be too long in some instances and not in others. In the instant case there is an 18-day lapse, with no evidence as to where the revolver was, or the exclusiveness of the possession, or connection to the defendant. I am unwilling to stretch the word “recent” under the facts and circumstances of this case to 18 days. Leving involved a holdup of a tavern by three persons with handkerchiefs over their faces. The license plate of the getaway car was noted, traced, and the police went to a rental agency to which the car was licensed and arrested Leving as he drove in with the car. On his possession, at that time, was a torn one dollar bill patched with a piece of yellow paper and thereby identified as part of the *40 taken. Leving was also identified as one of the men. The recent unexplained possession involved a defendant, identified as one of the perpetrators of the armed robbery and arrested the same day with proceeds from the robbery, as well as equipment used in the incident. Again, a vastly different situation from the instant case. The majority cite People v. Tilden (1st Dist. 1964), 50 Ill. App. 2d 354, 358, 200 N.E.2d 33, as “some support” for the State’s theory of admissibility. Tilden involved a murder charge in which Tilden contended he did not deliberately fire a gun at anyone. A shirt with numerous bullet holes worn by one of the persons present was admitted into evidence for the purpose of challenging the plea of self-defense. The shirt was admitted to show patent inaccuracies and improbabilities in Tilden’s story. Again the evidence was tied directly to the incident of the crime, not the fact and circumstance in the instant case. In my opinion the legal foundation upon which the majority support their theory is too porous and nebulous for evidence upon which to find a defendant guilty beyond a reasonable doubt. Especially is this true when the bridge necessary to support the evidentiary gap rests on “inferences” and “implications.” III. Before the revolver was admitted into evidence, the defendant objected because (1) the evidence was offered into evidence as rebuttal evidence, (2) there was no testimony that Reese was in any way involved, and (3) there was no evidence defendant had access to the gun. The trial court admitted the revolver “as impeachment of the defendant’s statement, in spite of the testimony that she did not know who the persons were who were involved in the robbery.” The majority note that the defendant did not contend the admission of the revolver was prejudicial error because it did not have any impeaching effect and that defendant has waived this ground on this appeal. I disagree. I think the sophisticated distinction the majority make in interpreting the actual objections of the defendant is not valid as I read the record. IV. Finally, the vice of the trial court’s reasoning, in my opinion, is illustrated by the language of the trial court in finding the defendant guilty. The revolver was admitted for impeachment of defendant’s testimony. Therefore, the object was admitted into evidence to attack the credibility of defendant. The revolver is not to be used as substantive evidence. I share with the majority their concern that in a jury trial this distinction cannot be properly maintained by a jury. Here the trial court, when finding the defendant guilty, explained that as the trier of fact he had the responsibility to determine the credibility of witnesses, and in sum believed the victim and not the defendant. Then the trial court said: “Moreover, there were certain impeachment factors that were brought out by the State in the testimony of Miss Williamson, and there was some corroboration in this case, for whatever it is worth, and I admit in the scale of probative value, it is not the highest, but it does have some probative value. It is a help to the Court. The fact that the revolver taken in the robbery is consficated [sic] by the police a very short time after the robbery in the custody of two people who the defendant knows, one of whom actually lives in her apartment complex. For all of these reasons, there will be a finding of guilty” (Emphasis supplied.) As I read that statement, the trial court took into consideration the revolver, its recovery 18 days later from persons not directly connected with the robbery but acquainted with the defendant, as one of the “reasons” for finding defendant guilty. Thus the revolver was considered by the trier of fact as substantive evidence. For all these reasons I would reverse and remand the cause for a new trial.